Order entered August 2, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01359-CR

                            MAC A. DEGRAFFINRIED, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 15050738-86-F

                                             ORDER
         Appellant’s brief was initially due May 5, 2017. We granted two motions to extend time;

after granting the second motion, we cautioned appellant that the failure to file his brief by July

17 would result in the appeal being abated for a hearing under rule 38.8. See TEX. R. APP. P.

38.8(b)(2). To date, no brief has been filed and appellant has had no communication with the

Court.

         Therefore, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the
trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Blair Casey,

Presiding Judge, 86th Judicial District Court; John Daniel Oliphant, Jr., and the Kaufman County

District Attorney Erleigh Wiley.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/    ADA BROWN
                                                            JUSTICE